The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2014

                  No. 04-13-00837-CR, 04-14-00121-CR and 04-14-00122-CR

                                    Dorin James WALKER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
               Trial Court No. 2012CR8371B, 2012CR8370B, and 2012CR8372B
                         Honorable Raymond Angelini, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on April 23, 2014. See TEX. R. APP. P.
38.6(a). We granted Appellant’s first motion for extension of time to file the brief until May 23,
2014. On the brief due date, Appellant filed a second motion for extension of time to file the
brief until June 22, 2014, for a total extension of sixty days.
      Appellant’s motion is GRANTED. Appellant must file the brief not later than June 22,
2014. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
         If Appellant fails to file the brief as ordered, we may abate this appeal and remand it to
the trial court for an abandonment hearing. See id. R. 38.8(b); Samaniego v. State, 952 S.W.2d
50, 52–53 (Tex. App.—San Antonio 1997, no pet.).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.
___________________________________
Keith E. Hottle
Clerk of Court